EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Van Dyke on 8/25/2022.
The application has been amended as follows: 
Claim 6:  A method of making a coating comprising a) depositing a cationic polymer solution onto a substrate to form a first cationic polymer layer onto the substrate; b) depositing an anionic polymer solution onto the first cationic polymer layer to form an anionic polymer layer; and c) depositing a cationic polymer solution onto the anionic polymer layer to form a second cationic polymer layer, wherein the cationic polymer solution of step (a) comprises up-converting nanoparticles and optionally, the anionic polymer solution of step (b) comprises up-converting nanoparticles, wherein cationic polymer solution of step (a) and/or (c) and/or the anionic polymer solution of step (b) comprise an oligosaccharide that binds to a virus.
Claim 7: cancelled
Claim 8: The method of claim 6




The following is an examiner’s statement of reasons for allowance:
While the use of upconverting particles to inactivate viruses are known (see Lim et al., Biomaterials,, 33, 2012, 1912-1920; of record), the Examiner was unable to identify their use together in an multilayered polymeric structure comprising an oligosaccharide that binds a virus. It is noted that multilayered structures comprising oligosaccharides are known, see Kroehene et al. (WO 2011151385) which teaches a multilayered polymeric structure having alternating anionic and cationic layers (see page 6, lines 20-30). However, this structure is not intended to perform the same function as Lim and so the Examiner does not find such a modification as reasonable. Therefore, the claims are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claims 1-5 and 23-26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6, 8-15 and 17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/29/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504. The examiner can normally be reached 0700-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712706175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE A PURDY/Primary Examiner, Art Unit 1611